DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 14, 2020 has been entered.
The RCE filing amends claim 13.
Claims 34-36 have been added.
Claims 1-12, 14, 15 and 17-31 have been cancelled.
Claims 13, 16 and 32-36 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 16 and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 13 now requires the solder to have “the same cross-sectional shape as the first surface of the conductive metal”, but this is not contemplated in the specification or disclosure upon filing.  Firstly, the terminology cross-sectional is not discussed in the filing in reference to the solder or a coating in any regard but rather the shaping of the conductive metal itself.  Moreover, when one looks to the figures for support for the language not expressly addressed in the specification, the figures do not support the premise of a cross-sectional shape of the solder itself mirroring the solder.  Figure 5 shows the cross-section of the conductive metal 31 to have pyramidal shaping with peaks, while the solder 23 shows pyramids with truncated tips, effectively not the same shape.  In addition, confusion as to the intention of the amendment arises when one considers what cross-section the amendment is to address is not clarified in the specification.  The inner surface of the solder mimics the same shape as the first surface of the conductive metal, but the thickness, cross section of the solder as a whole (as solder is present on the first and second surfaces) and/or outer surface of the solder are not indicative of the claimed relationship.  The applicant can address this deficiency by describing the solder shaping on the first surface by using language of the specification or describing the connection between the shaping of the solder and conductive metal that is the same.  
Claims 16 and 32-36 are rejected as depending on rejected base claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is now amended to include reference to the cross-sectional shaping of the solder to be the same as the first surface of the conductive metal piece.  It is unclear if the applicant is referring to the cross-sectional shape of the entire solder (present on the first and second sides), just that in contact or on the first side, the thickness alone or a different portion of the solder itself.  The comparison of the shape of a coating which surrounds a different, interior shape lacks clarity as the shaping itself will not occupy the same shape area, therefore the context and intention of the term shape is further unclear.   The specification does not provide any context for an interpretation of reasonable broadness of scope.  The applicant may overcome this lack of clarity by using language from the specification to describe what portions of the solder and conductive metal are to be the same.
Claims 16 and 32-36 are rejected as depending on rejected base claim 13.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claims now refer to side surfaces that are not discussed in the specification as written.  Moreover, the second and side surfaces are now claimed to be “entirely flat” yet this information is not present in the specification expressly, even if seemingly considered in the figures.  Addition of the language to the specification is encouraged if the applicant would like to claim the above mentioned components (indicating this to be pertinent subject matter).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 16 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMINE et al (WO 2012/073771, wherein citations are from the English equivalent document US PG PUB 2013/0247956), in view of KIM et al (US PG PUB 2011/0005568).
Regarding claims 13, 16 and 32, YOSHIMINE et al teaches a solar cell module comprising a plurality of solar cells (2) of figure 6 connected by interconnector (1) on the front or first area of a first solar cell to the back or second area of an adjacent cell with the third area present therebetween.  Paragraph 29 details the use of a band of conductive or copper material as the interconnector.  Paragraph 30 details the interconnector to be coated in a solder.  In the first area (the top side of the solar cell), the first surface 1a/10a/100a comprises protrusions while the second surface 1b/10b/100b is shown to be flat to attach to the front electrode part 4b as shown in figures 5, 7, 9 and 10.   In the second area (the lower side of the solar cell), the first surface 1a/10a/100a comprises protrusions and attach to the back electrode part 6b, while the second surface 1b/10b/100b is shown to be flat in the same figures.  A coating of solder on the entire area of interconnector as prescribed in paragraph 30 would indicate the cross-sectional shape of the interconnector and solder at the interface would necessarily be the same shape.  

While YOSHIMINE et al teaches the use of a protrusions (1a/10a/100a) which comprise flat surfaces (figure 1, 5, 7 and 8, present both in the middle of the first surface and toward the sides) and peaked surfaces with accompanying valleys (figures 9 and 10, paragraph 67) for light reflection and enhanced output (paragraph 72), YOSHIMINE et al fails to expressly disclose the interconnector shaping of the 6th-10th and 13th limitations of the instant claim.

KIM et al teaches a solar cell module wherein panels are connected via patterned, texturized metal interconnects, as in figure 3, 6B, 8B, 10B, 11A and paragraph 75.  Figure 8B shows a flat surface (second surface) and a patterned surface (first surface) opposite.  KIM et al shows a variety of shapes including protrusions or peaks (comprising peaks and valleys) in figures 4B-9B and plateaus (or a flattened peak or raised flat portion as in the instant claim) in figure 10B for light scattering (paragraphs 13 and 14).  KIM et al lists an extensive array of different textures with similar height and width peaks and differential sized (in both height and width) peaks in paragraphs 76-97 and the accompanying figures.  Moreover, the use of the texturizing of the single surface with a variety of shapes (including those of a pyramidal or plateau shape) is taught in paragraphs 13 and 14 to increase the light scattering of the incident light increasing the reflected light which can increase the output of the module.  Figure 11B shows the width of the flat surface (between two rows of three) to be greater than the adjacent peaks of two adjacent components 23g in a direction orthogonal to the width, fulfilling the 8th and 9th limitations.  Figure 8B shows peaks with including portions on each side to be shorter in width and in height than the central portion, as in the 8th (as well) and final limitations.  The 8th and 9th limitations of the instant claim requires a length or distance between of the inclined portions to be less than a length of the flattened peak.  The claim as currently written is not specific as to which lengths (as it states “a length” or “a distance” not limited as to which length or distance) are being compared therefore, the examiner interprets the length of one pyramid (width of one peak of figure 6a of KIM et al, which would include 2 included sides) to be smaller than the length of one flattened peak (width of one peak of figures 10 and 11b of KIM et al) as there are a smaller number (i.e. larger feature size) of flattened peaks which can fit over the surface of the interconnect as shown in the figures, just as addressed in the explanation of KIM et al above.  

At the time of the invention, it would have been obvious to modify the central, inclined portion of the interconnect of YOSHIMINE et al to comprise the shaping of KIM et al to feature both the pyramidal or inclined surfaces and the flattened peak as in KIM et al (different section shapes) because it would present the same predictable functionality of increased light scattering and in turn greater power output.  Since the concept of texturization of the interconnect with the use of pyramidal and/or flattened peak shapes with increased relative central heights is established in the art of YOSHIMINE et al and KIM et al to be beneficial, the mere selection of any particular shape (be it pyramidal, flattened peak or a combination) in a certain order in the width direction of the interconnect would be expected to render the same desired effect, absent any clear and convincing evidence and/or arguments to the contrary.  Therefore, the orientation of the known texturization shapes relative to each other limitations of claim 13 would have been obvious to one of ordinary skill in the art, as use of different shapes or orientation of known texturization shapes relative to each other is known in the art to be beneficial with no dependence outside of texture and light scattering ability of the designed interconnect shape.  MPEP 2144.04 (I) and (IV) (B) support this rationale indicating changes in shape arrangements are obvious absent persuasive evidence that the particular configuration of the claim is significant over that presented in the prior art.  Furthermore, applicant's limitations are mere descriptions of an order of known textures of the interconnect, which still texturizes the surface of the interconnect.  The description of the use of multiple convex and concave textures with a smaller width interior to a larger height of YOSHIMINE et al, in view of KIM et al is similar in fashion in that both are utilized on the same surface, but neither this arrangement nor the particular shape of the texturization of the interconnect itself would have changed the known effect of increased light scattering and in turn increased power output, just as applicant's description of .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMINE et al, in view of KIM et al, as applied to claim 13 above, and further in view of FUKUSHIMA et al (US PG PUB 2010/0288328).
Regarding claim 33, while YOSHIMINE et al teaches the coating of the solder on the interconnector and KIM et al teaches the known manipulation of the heights of the peaks, modified YOSHIMINE et al is silent to the height of the peaks relative to the thickness of the solder.  

FUKUSHIMA et al teaches an interconnector 1 (called a conductor-connecting member) for connection of adjacent solar cells of a solar cell as shown in figure 11, just as in YOSHIMINE et al.  Figures 1-4 of FUKUSHIMA et al show the thickness of the attachment layer to be greater than the depth of the protrusions and paragraph 79 also recognizes the use of excess adhesive (or solder, see paragraph 2) over the protrusions so as to enhance adhesive strength, the use of a solder thickness well larger than the protrusions (or even a difference in height between the protrusions which would be less) would have been obvious to one of ordinary skill in the art.  

.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMINE et al, in view of KIM et al, as applied to claim 13 above, and further in view of OKAMOTO et al (WO 2008/023795, wherein citations are from the English equivalent document US PG PUB 2010/0126551).
Regarding claims 34-36, while YOSHIMINE et al teaches the use of a solder coating, modified YOSHIMINE et al does not expressly disclose the use of a completely flat coating of solder on the second surface and the wrapping of the solder entirely around the interconnector.

OKAMOTO et al teaches the use of an interconnector 42 to connect adjacent solar cells 2, as shown in figures 9 and 10, just as in modified YOSHIMINE et al.  OKAMOTO et al further teaches the use of a wrapped coating of solder (41b, paragraph 49) on the interconnector 42a which mirrors the shaping of the interconnector it is present thereon, obviously rendering the solder to be flat on the flat surface of the interconnector.  Paragraphs 22 and 23 detail the wrapped interconnector enables greater adhesion within suppressed electrode peeling among other negative impacts.

It would have been obvious to one of ordinary skill in the art to utilize the smooth, wrapped solder coating of OKAMOTO et al for the solder coating of modified YOSHIMINE et al to enable greater adhesion between the electrode while minimizing electrode peeling and other negative impacts outlines by OKAMOTO et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and its dependents have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Moreover, while the applicant argues FUKUSHIMA et al does not detail the attachment of the textured or protrusion based side of the interconnector to the electrode structure, YOSHIMINE et al does utilize the same arrangement of flat and protrusion shaped opposing surfaces, rendering the desired adhesion argument moot of the remarks moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AMICK (US Patent 4,301,322) is directed to the state of the art, including the coating of an interconnector with solder for connection and the use of peaked protrusions for reflectivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        02/09/2021